Case 9:21-cr-80026-AMC Document 59 Entered on FLSD Docket 03/05/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 9:21-cr-80026-AMC

  UNITED STATES OF AMERICA

  vs.

  ALIREZA HENDIJANI,
  TYLER ROMAN,
  JOSHUA GRAUER,

        Defendants.
  ____________________________________/

                       UNITED STATES OF AMERICA=S RESPONSE TO
                             STANDING DISCOVERY ORDER

         The United States hereby files this response to the Standing Discovery Order.    This response

  complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16, and is numbered to

  correspond with Local Rule 88.10.

  A.     1.     Any written or recorded statements made by the defendants are attached.

         2.     That portion of the written record containing the substance of any oral statement made
                by the defendants before or after arrest in response to interrogation by any person then
                known to the defendants to be a government agent is attached.

         3.     No defendant testified before the Grand Jury.

         4.     The NCIC record of the defendants are attached.

         5.     Books, papers, documents, photographs, tangible objects, buildings or places which
                the government intends to use as evidence at trial to prove its case in chief, or were
                obtained or belonging to the defendant may be inspected at a mutually convenient time.
                Please call the undersigned to set up a date and time that is convenient to both parties.

                The attachments to this discovery response are not necessarily copies of all the books,
                papers, documents, etc., that the government may intend to introduce at trial.

         6.     Laboratory analysis of the substances seized in connection with this case are attached.

  B.            DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the
                disclosure and production of materials enumerated as items 1, 2 and 3 of Section B of
                the Standing Discovery Order. This request is also made pursuant to Rule 16(b) of
                the Federal Rules of Criminal Procedure.
Case 9:21-cr-80026-AMC Document 59 Entered on FLSD Docket 03/05/2021 Page 2 of 4




  C.         The government will disclose any information or material which may be favorable on
             the issues of guilt or punishment within the scope of Brady v. Maryland, 373 U.S. 83
             (1963), and United States v. Agurs, 427 U.S. 97 (1976).

  D.         The government will disclose any payments, promises of immunity, leniency,
             preferential treatment, or other inducements made to prospective government
             witnesses, within the scope of Giglio v. United States, 405 U.S. 150 (1972), or Napue
             v. Illinois, 360 U.S. 264 (1959).

  E.         The government will disclose any prior convictions of any alleged co-conspirator,
             accomplice or informant who will testify for the government at trial.

  F.         No defendant was identified in a lineup, show up, photo spread or similar identification
             proceedings.

  G.         The government has advised its agents and officers involved in this case to preserve all
             rough notes.

  H.         The government will timely advise the defendant of its intent, if any, to introduce
             during its case in chief proof of evidence pursuant to Federal Rule of Evidence 404(b).
             You are hereby on notice that all evidence made available to you for inspection, as well
             as all statements disclosed herein or in any future discovery letter, may be offered in
             the trial of this cause, under Rule 404(b) or otherwise (including the inextricably-
             intertwined doctrine).

  I.         The defendants Tyler Roman and Joshua Grauer are aggrieved persons, as defined in
             Title 18, United States Code, Section 2510(11), of electronic and wire surveillance.
             The recordings of that surveillance are included in discovery as to those two
             defendants.

  J.         The government has ordered the transcripts of the Grand Jury testimony of all witnesses
             who will testify for the government at the trial of this cause.

  K.         The government will, upon defense request, deliver to any laboratory presently
             registered with the Attorney General in compliance with 21 U.S.C. ' 822 and ' 823
             and 21 C.F.R. 1301.13, a sufficient representative sample of any alleged contraband
             which is the subject of this indictment to allow independent chemical analysis of such
             sample.

             If there is no response within ten (10) days from the date of the Certificate of Service
             attached hereto, the bulk of the contraband/narcotics will be destroyed. As usual,
             random samples will be set aside to be used as evidence at trial.

  L.         If you wish to inspect any physical evidence used in the commission of the offense
             charged, please contact the undersigned.
Case 9:21-cr-80026-AMC Document 59 Entered on FLSD Docket 03/05/2021 Page 3 of 4



  M.              There are no fingerprints that have been identified as those of the defendants.

  N.              The government gives the following notice of expert testimony that it intends to use at
                  trial:

                  The government will call experts to testify that the substances seized in this case were
                  in fact fentanyl and heroin. The lab reports are attached.

  O.              The government will make every possible effort in good faith to stipulate to all facts or
                  points of law the truth and existence of which is not contested and the early resolution
                  of which will expedite trial. These stipulations will be discussed at the discovery
                  conference.

  P.              At the discovery conference scheduled in Section A.5, above, the government will seek
                  written stipulations to agreed facts in this case, to be signed by the defendant and
                  defense counsel.

          The government is aware of its continuing duty to disclose such newly discovered additional

  information required by the Standing Discovery Order, Federal Rule of Criminal Procedure 16(c),

  Brady, Giglio, Napue, and the obligation to assure a fair trial.

          As to each defendant referenced in this pleading (Alireza Hendijani, Tyler Roman, and Joshua

  Grauer), the attachments to this response are contained one hard drive, which contains videos, photos,

  audio recordings, reports, and numerous other types of files.       A hard drive was mailed to each

  defendant on or about March 3, 2021 via FedEx. Please contact the undersigned Assistant United

  States Attorney with any questions or if anything is missing.

                                                  Respectfully submitted,

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY

                                                  By:     __________________________
                                                  Marton Gyires
                                                  Assistant United States Attorney
                                                  Court ID No.: A5501696
                                                  500 South Australian Avenue, 4th Floor
                                                  West Palm Beach, FL 33401
                                                  Tel.: (561) 820-8711
                                                  Email: Marton.Gyires@usdoj.gov
Case 9:21-cr-80026-AMC Document 59 Entered on FLSD Docket 03/05/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of the

  Court using CM/ECF.    The attachments to this response were placed on one hard drive as to each

  defendant and mailed to attorneys Grey Tesh (representing Defendant Hendijani), Aaron Cohen

  (representing Defendant Roman), and Glenn Mitchell (representing Defendant Grauer) on Wednesday,

  March 3, 2021 via FedEx.

                                              /s/ Marton Gyires
                                              MARTON GYIRES
                                              Assistant United States Attorney
